DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application

Claims 1-6, 8-10, 12-19 and 30-35 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

Response to Arguments
Applicant’s remarks dated 21 June 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1, 2, 8 and 9 under 35 U.S.C. 102(a)(1) over Licht is MAINTAINED and updated below.
The traversal is that “Amended claim 1 provides an excluding provisio that boron is excluded from the species of nanomaterial doping components” (Remarks at 7). This is not persuasive as calcium carbonate can be added to the lithium carbonate.

The rejection of claims 1, 6, 8, 11-17, 20, 21 and 24-27 under 35 U.S.C. 102(a)(1) over Ren is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that “The teaching of Ren is clear that nicke, copper, cobalt and iron can be used as a nucleating agent but only when the electrolysis current is applied in stepped fashion with an initial lower current . . .  and a secondary higher current . . . The presence of the transition metal nucleating agents id described as being localized to a tip of the carbon nanofiber and Ren simply does not include any disclosure or suggestion that the presence of the transition metal nucleating agent influences any chemical physical properties of the carbon nanofiber product. This is due to the transition metal nucleating agent acting as a catalyst for growth of the carbon nanofiber product rather than the transition nucleating agent acting as a dopant” (Remarks at 12). However, a “desired chemical physical property” can really be anything for claim 1, in this case an impurity composition vis a vis the tip so this is not persuasive.

The rejection of claims 1, 6, 8, 9, 11, 13, 15 and 16 under 35 U.S.C. 102(a)(1) over Wu is WITHDRAWN over the instant amendment as Wu does not expressly positively state doping.

The rejection of claims 1, 8, 9, 11, 12, 13 and 17 under 35 U.S.C. 102(a)(1) over Wang is WITHDRAWN over the instant amendment as Wang does not expressly positively state doping.

Specification
The Specification is objected to under 35 U.S.C. 132 as the limitation of “rows 4, 5, or 6 metals” while present in the claims as originally filed, is not present in the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The usage of borate on line 3 is not permissible as a provisio limitation in claim 1 says no boron can be present.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 9, 16 and 33 are rejected under 35 U.S.C. 102(a)(1) over Licht. For claim 35, “Influence of carbon nanotube wall thickness on performance of dye sensitized solar cell with hierarchical porous photoanode” to Golobostanfarda et al. (hereinafter, “Golo at __”) is cited as an evidentiary reference for effect of wall thickness versus energy conversion.
Regarding claim 1, 8, 9, 16 and 33, Licht discloses a method for producing a doped carbon nanotube (Licht at 11) comprising:
Heating a carbonate electrolyte ot obtain a molten carbonate electrolyte (Licht at 10);
Disposing the molten carbonate electrolyte between an anode and a cathode in a cell (as electrolysis is performed this is considered to be met);
Including a carbon nanomaterial doping component in the cell (calcium carbonate, Id.);
Applying an electrical current to the cathode and the anode in the cell; and
Collecting the doped carbon nanomaterial growth from the cathode of the cell (Licht at 11),
Wherein atoms of the nanomaterial doping component introduced during the molten carbonate electrolysis are directly incorporated into the carbon nanomaterial building at the cathode during electrolysis form the doped carbon nanomaterial (as the material is doped this is considered to be met); and
Wherein the doped carbon nanomaterial has a desired chemical physical property that is different from a dopant-free carbon nanomaterial (This one has thinner walls, Id.).
As to claim 2, no transition metal catalyst is utilized and AC is known to be utilized for electrolysis.
Turning to claim 35, the thinner wall has a change in its property of solar cell conversion as evidenced by Golo at 77.

Claims 1, 6, 8, 9 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren.
Regarding claims 1, 6 and 16, Ren discloses a method for producing a carbon nanotube/nanofiber (Ren at 6146 L col & 6147 R col) comprising:
Heating a carbonate electrolyte (lithium carbonate to obtain a molten carbonate electrolyte (Id. the heating aspect is discussed in page 13 of the supplemental info, though it has to be heated to be molten anyways));
Disposing the molten carbonate electrolyte between an anode and a cathode in a cell (Ren at 6145 L col);
Including a carbon nanomaterial doping component in the cell (Ni, Pt, Ir; Ren at 6145 L col; Li2O, supplemental page 1);
Applying an electrical current to the cathode and the anode in the cell (Ren at 6143 L col); and
Collecting the doped carbon nanomaterial growth from the cathode of the cell (Ren at 6144 R col to 6145 L col) and the nickel dopes directly into the carbon nanomaterial (Ren at 6145 R col),
Wherein atoms of the nanomaterial doping component introduced during the molten carbonate electrolysis are directly incorporated into the carbon nanomaterial building at the cathode during electrolysis to form the doped carbon nanomaterial (Ren at 6145 R col), and
Wherein the doped carbon nanomaterial has desired chemical physical properties that are different from a dopant-free carbon nanomaterial (Supplemental Figure S1 versus S2 shows the affect of the nickel which shows a different nanotube).
As to claims 8 and 9 , the dopant is added via the cathode (Ren at supplemental page 3) and dissolves in the electrolyte (Id.).
Turning to claims 12-14, iridium can be used (supplemental page 6), others can also be utilized (id.) including Li2O (Id. & supplemental page 1).
As to claim 15, the cathode can be zinc coated (Ren supplemental page 3).
Concerning claim 17, graphene can be produced (Ren supplemental page 2).
As to claims 20, 24 and 25, Ren discloses a method for producing carbon nanomaterials (Ren at 6145) comprising:
Providing a carbonate electrolyte (Li2CO3) including a doping component (Li2O, Id.) between an anode and a cathode (Id.);
Heating the carbonate electrolyte to a molten state (730 C, Id.);
Applying an electrical current between the anode and the cathode through the carbonate electrolyte disposed between the anode and cathode (Id.); and
Collecting the carbon nanomaterials growth from the cathode of the cell (Id.).
As to claim 21, the Li2O is part of the electrolyte (Id.).
Concerning claims 26 and 27, 20-200 µm are disclosed (Ren at supplemental page 3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and in further view of Dipu.
Regarding claim 10, Ren does not expressly state addition of a group 3 element to the electrolyte.
Dipu in a method involving electrolysis of carbon dioxide (Something which Ren is also concerned with) discloses addition of YSZ (yttria stabilized zirconia electrolyte, which is yttrium doped; Dipu at 258 L col) to the nickel cathode.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Ren in view of the YSZ addition of DIpu. The teaching or suggested motivation for doing so being improved gas transport and kinetics (Dipu at 261 R col).

Claims 1, 2, 6, 8, 9, 13, 14, 30, 33 and 35 are rejected under 35 U.S.C. 103 as being obvious over “Sulfur doped reduced graphene oxides with enhanced catalytic activity for oxygen reduction via molten salt redox-sulfidation” to Gu et al. (hereinafter, “Gu at __”)  in view of WO2016138469 to Licht et al. (hereinafter, “Licht-2 at __”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claims 1, 30, 33 and 35, Gu discloses a method for producing a doped carbon nanomaterial (rGO which meets the broadest reasonable interpretation of graphene as no pristine graphene is claimed, Gu at 32654 L col) comprising:
Heating a carbonate electrolyte to obtain a molten carbonate electrolyte (to 550 C, Id.);
Including a carbon nanomaterial doping component (sulfur a group VIA chalcogneide element, Id.);
Collecting the doped graphene material (Id.), 
wherein atoms of the nanomaterial doping component introduced during the molten carbonate electrolysis are directly incorporated into the carbon nanomaterial building at the cathode during electrolys is to form the doped carbon nanomaterial (Licht-2 discloses usage of both anodes and cathodes and given such ordinary skill in the art would expect the doping of sulfur to occur absent evidence to the contrary as a molten electrolyte having sulfur in it is being electrolyzed though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))"), and wherein the doped carbon nanomaterial has desired chemical physical properties that are different from a dopant-free carbon nanomaterial (Gu at “Fig. 3” shows different voltage/electrical aspects between undoped and doped also meeting claim 35).
	However, Gu does not expressly state usage of electrolysis between an anode and a cathode.
	Licht in a method of making carbon nanomaterials via a molten carbonate (Licht at [0082]) discloses usage of an anode and cathode therebetween current is passed to electrolyze the electrolyte, [0044]-[0046]).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Gu in view of the electrolysis setup of Licht-2. The teaching or suggested motivation in doing so being carbon dioxide capture (Licht-2 at [00104]).
As to claim 2, no transition metal is added for doping (Gu at 32654 as Co is not required) and AC is standard for electrolysis.
With respect to claim 6, a transition metal can be dispersed (Licht-2 at [0041]).
As to claims 8 and 9, molten lithium sulfate is part of the eutectic salt mixture (Gu at 32654 L col).
Concerning claim 13, cobalt can also be added (Gu at 32654 L col).
Turning to claim 14, the anode can have nickel thereon (Licht-2 at [0014]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu and Licht-2 as applied to claim 1 above, and in further view of Dipu.
Regarding claim 10, Gu nor Licht-2 expressly state addition of a group 3 element to the electrolyte.
Dipu in a method involving electrolysis of carbon dioxide (Something which Ren is also concerned with) discloses addition of YSZ (yttria stabilized zirconia electrolyte, which is yttrium doped; Dipu at 258 L col) to the nickel cathode.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Gu & Licht-2 in further view of the YSZ addition of DIpu. The teaching or suggested motivation for doing so being improved gas transport and kinetics (Dipu at 261 R col).

Allowable Subject Matter
Claims 3-5, 17, 18, 19, 30-32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5, 18 and 19 remain allowable for reasons already of record.
As to claim 17, neither Ren nor Licht are drawn to graphene as the nanomaterial which is doped via the claimed method. Wang disclosed such but does not actually teach any doping aspect with the claimed materials.
As to claim 31-32, usage of N, or P as the doping component is present in the prior art either alone or in combination when used in the claim method nor is there a rationale to substitute such.
As to claim 34, none of the cited prior art either alone or in combination discloses or reasonably suggests doping via the instantly claimed method to modify the catalytic properties claimed.
Conclusion
Claims 1,2, 6-10, 12-16, 33 and 35 are rejected. Claims 3-5, 17-19, 31, 32 and 34 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759